In a proceeding to invalidate a petition designating Robert J. DiCarlo as a candidate in a primary election to be held on September 14,1993, for the Republican Party position of Member of the State Committee from the 49th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Scholnick, J.), dated August 12, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements, for reasons stated by Justice Scholnick at the Supreme Court. Sullivan, J. P., Eiber, O’Brien and Joy, JJ., concur.